DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendments to claims 27, 32, 41, 44 and 45 are sufficient to overcome the rejection of claims 27-46 under 35 U.S.C. §112(b) as set forth in the previous action. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Nelson (Reg. No. 69,680) on 03/18/2021. 

The application has been amended as follows: 
28. (Canceled). 

the authorization value associated with the payment instrument and the different value is greater than or equal to the authorization value. 

38. (Currently Amended) The system as claim 33 recites, the operations further comprising: 
receiving additional payment information associated with an additional payment instrument; and 
wherein processing the payment for the difference between the value and the different value is based at least in part on attempting to authorize at least the payment instrument and the additional payment instrument for at least the amount corresponding to the difference between the value and the different value. 

39. (Currently Amended) The system as claim 38 recites, the operations further comprising splitting the amount between the payment instrument and the additional

40. (Currently Amended) The system as claim 38 recites, the operations further comprising: 
allocating the value between the payment instrument and the additional payment instrument; 

wherein processing the payment includes utilizing the updated allocated values to process the payment

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, single or in combination, teaches the combination of: 
“determining, prior to processing the payment instalment for the event an authorization value associated with the payment instrument; 
determining that a trigger event has occurred, the trigger event indicating the different value is more than the authorization value associated with the payment instrument associated with the event; and 
processing, at least in part by the application using the payment information and based at least in part on the trigger event occurring, a payment for at least an amount corresponding to a difference between the value and the different value,” 
as recited in claim 27. Claim 33 recites similar limitations as set forth in claim 27, and therefore is patentable over prior art. 
Claims 28-32 and 34-46 depend, directly or indirectly from claims 27 or 33, and are patentable based on their dependence.

Prior art, U.S. Patent Appl. Pub. No. 2015/0242854 (Hayhow) discloses a method of remotely synchronizing pin-pad terminals involves a gateway receiving from an acquirer server an authorization code for a transaction authorized using one of a plurality of pin-pad terminals, and saving in a database particulars of the authorized transaction. Each terminal has a memory storing particulars of at least one authorized transaction authorized using the terminal, and a running total value of all transactions authorized using the pin-pad terminal. The gateway receives a request to close out all the saved transactions and receives from one of the terminals an authorization request message requesting authorization for an additional transaction. In response, the gateway closes in the database all the saved transactions authorized using the one terminal, and responds to the authorization request message by providing the one terminal with a remote synchronization command commanding the one terminal to clear the running total from the memory. 
However, Hayhow fails to teach the above patentable features. 
In addition, U.S. Patent Appl. Pub. No. 2007/0235533 (Giordano) discloses techniques for processing self-serve transactions. A store controller may be capable of communication with a payment network.  At least one self-serve device may allow the customer to order an item via the device.  The at least one self-serve device may comprise customer recognizing programmed logic circuitry to recognize the customer, authorizing programmed logic circuitry to authorize, via the payment network, transactions on behalf of the customer after the customer is recognized, and delivering programmed logic circuitry to cause an ordered item to be delivered to the customer 
However, Giordano fails to teach the above patentable features. 
Further, U.S. Patent Appl. Pub. No. 2012/0136754 (Underwood) discloses a method includes receiving a menu of items offered for sale by a merchant, where the menu of items permits a user, of a user device, to place an order with an attendant, associated with the merchant, that includes an item of the menu of items; receiving information associated with the order that was placed with the attendant, where the information associated with the order includes the item and a price associated with the item; receiving an instruction to pay for the order; retrieving, in response to the instruction, payment information to be used to pay the price associated with the item; sending, to a server device, the payment information to permit the server device to process the payment information to pay for the order, where the sending is performed in a manner that does not permit the attendant to access the payment information; and receiving an indication that the payment information was processed. 
However, Underwood fails to teach the above patentable features. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402.  The examiner can normally be reached on M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.